     Case 3:21-cv-00142-JAG Document 6 Filed 04/21/21 Page 1 of 2 PageID# 21



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


PATRICK BARNES,                                   Case No.: 3:21-cv-00142-JAG

               Plaintiff,
v.

CAPITAL ONE BANK (USA), N.A.,

               Defendant.

           NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Please take notice that Plaintiff Patrick Barnes, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), hereby voluntarily dismisses with prejudice this action against

Defendant Capital One Bank (USA), N.A. Voluntary dismissal with prejudice is proper

without a court order because there has been no Answer or responsive pleading filed.


                                                  Respectfully submitted,

                                                  PATRICK BARNES

                                                  By:        /s/
                                                  Susan M. Rotkis
                                                  Virginia Bar No. 40693
                                                  Attorney for Plaintiff Patrick Barnes
                                                  Price Law Group, APC
                                                  382 S. Convent Ave.
                                                  Tucson, AZ 85701
                                                  T: (818) 600-5506
                                                  F: (818) 600-5405
                                                  E: susan@pricelawgroup.com




                                            1/2
   Case 3:21-cv-00142-JAG Document 6 Filed 04/21/21 Page 2 of 2 PageID# 22




                            CERTIFICATE OF SERVICE

      I hereby certify that on April 21, 2021, I electronically filed the foregoing with the

Clerk of the Court using the ECF system. I have served a true and correct copy of the

foregoing via E-mail to the following:

      Chelsea Diaz
      Litigation Specialist
      chelsea.diaz@capitalone.com


                                                 By:        /s/
                                                 Susan M. Rotkis
                                                 Virginia Bar No. 40693
                                                 Attorney for Plaintiff Patrick Barnes
                                                 Price Law Group, APC
                                                 382 S. Convent Ave.
                                                 Tucson, AZ 85701
                                                 T: (818) 600-5506
                                                 F: (818) 600-5405
                                                 E: susan@pricelawgroup.com




                                           2/2
